Citation Nr: 0214697	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-20 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for panic disorder with 
anxiety, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to June 1986. 

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO increased a 10 percent 
rating to 30 percent for the psychiatric disability.  In a 
March 2000 rating decision, the rating was increased to 50 
percent effective in September 1998.

In March 2001, the Board remanded the veteran's claim in 
order to obtain another VA examination, request treatment 
records, and notify the veteran of new legislation.

The Board again notes that in December 1999 the RO received 
correspondence from the veteran, which raised a claim of 
service connection for ulcers.  It still does not appear that 
the RO has addressed this claim.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's panic disorder with anxiety more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The veteran is employed full time and there is no 
evidence of suicidal ideation, obsessional rituals, illogical 
speech, near continuous panic or depression affecting his 
ability to function independently, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene or an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The regulatory criteria for a rating in excess of 50 percent 
for residuals of panic disorder with anxiety not are met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.7, 4.130, Diagnostic Code 9412 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the continuation of his 50 percent 
under Diagnostic Code 9412 for panic disorder; generalized 
anxiety disorder.  He contends that his panic disorder is 
more severe than currently evaluated, and that a higher 
rating should be assigned.  After a review of the evidence, 
the Board finds that the evidence does not support his 
contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).

I.  Entitlement to an Increased Rating for Panic Disorder

The veteran is currently rated as 50 percent for panic 
disorder; generalized anxiety disorder under Diagnostic 9412.

A 50 percent rating is assigned under Diagnostic Code 9412 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9412 (2001).

A 70 percent rating is assigned for a panic disorder that 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9412 (2001).

A 100 percent rating is assigned for residuals of a panic 
disorder that causes total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9412 (2001).

The veteran underwent a VA mental status examination in 
December 1998 with complaints including nervousness, 
dizziness and a feeling that he was about to die.  He also 
reported difficulty in falling asleep and increasing 
difficulty with awakening during the night.  On examination, 
it was noted that his affect was somewhat constricted, but 
overall, it was appropriate.  There was no evidence of 
impairment of thought processes or delusions or 
hallucinations.  He reported experiencing panic attack when 
he was at work, which lasted for several minutes.  He was 
currently employed at the post office.  The diagnosis was 
panic disorder with agoraphobia.  GAF scores of 50 for the 
past year and 45 currently were reported.

An August 2000 VA examination report listed a diagnosis of 
panic disorder and generalized anxiety disorder with a GAF 
score of 50.  The veteran complained of experiencing panic 
attacks every two days with symptoms of chest pain and 
shortness of breath.  The veteran also complained of anxiety, 
problems at work, and erectile dysfunction.  The examiner 
stated that the veteran was groomed, alert, and oriented with 
logical and goal-directed speech.  He also noted that there 
was no evidence of impairment of thought processes as well as 
delusions or hallucinations.  However, the examiner did 
document that the veteran exhibited visible signs of anxiety 
during the examination including clenched hands, nervousness, 
and visible perspiration.        

VA treatment records from August 1999 stated that the veteran 
was groomed, alert, and oriented with bright affect.  In a 
November 2000 treatment record, the veteran again complained 
of anxiety and erectile dysfunction. 

In a May 2001 VA examination report, the examiner stated that 
the veteran exhibited symptoms including mildly depressed 
mood, restricted affect, reduced concentration, reduced 
energy, panic attacks, and anxiety.  The examiner also noted 
that the veteran displayed good insight as well as judgment 
and appeared alert and oriented during the interview.  It was 
reported that the veteran had no significant cognitive 
impairments but suggested that further psychological testing 
would provide more information.  

Another VA examination was conducted in August 2001, at which 
time it was reported that the veteran demonstrated symptoms 
of depressed mood, sleep impairment, panic attacks, anxiety, 
agoraphobia, slight impairment of orientation to time, and 
impaired impulse control.  In an addendum report in September 
2001, the physician diagnosed the veteran with a panic 
disorder with agoraphobia, generalized anxiety disorder, and 
a dysthymic disorder.  The physician assigned the veteran a 
GAF score of 51 and noted significant impairment of the 
veteran's social and occupational functioning due to his 
mental disorders.  It was also noted that the veteran was 
"not disabled but unable to develop his full potential due 
to the limitations imposed by his psychiatric condition."   

VA examination reports list the veteran's score on the Global 
Assessment of Functioning Scale (GAF) as ranging from 45 to 
61.  A score between 61-70 on the Global Assessment of 
Functioning Scale is deemed to represent some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
relationships.  A score between 51-60 is deemed to represent 
moderate symptoms  (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  A score 
between 41-50 is deemed to represent serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  The most current GAF 
score was assigned as 51 in the September 2001 examination 
report addendum, which is deemed to represent moderate 
symptoms. 

The veteran submitted multiple statements with descriptions 
of his symptoms.  The veterans' statements qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)(1)).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)(2)).  Clearly, the veteran is competent 
to describe his symptoms and the descriptions of his symptoms 
have obviously been considered by the doctors who have 
examined him.

The Board finds that the evidence does not support the 
assignment of an increased rating for panic disorder; 
generalized anxiety disorder.  Based on the evidence 
discussed above, the examining physicians reported that the 
veteran exhibited symptoms of anxiety, agoraphobia, panic 
attacks, and mild depressed mood.  Competent medical evidence 
discussed above states that the veteran is groomed, alert, 
and oriented.  While the veteran complains that he 
experiences problems with his co-workers and stress in work 
situations, he continues to successfully maintain full-time 
employment as well as relationships with family.  The August 
2001 examination report did note that the veteran has 
impaired impulse control and sometimes engages in 
inappropriate behavior to avoid situations and people during 
panic attacks.  However, there is no evidence that the 
veteran suffers from hallucinations, suicidal ideation, 
delusions, obsessive rituals, spatial disorientation, neglect 
of personal appearance, or any impairment of thought 
processes and judgment.  The evidence discussed above shows 
that the veteran's panic disorder symptoms do not approximate 
the severity of occupational and social impairment needed for 
a higher rating under Diagnostic Code 9412.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9412 (2001), 38 C.F.R. 
§ 4.7.

The veteran has also argued that his disability should be 
assigned separate evaluations for the panic disorder and the 
anxiety; however, assigning separate evaluations under such 
circumstances would entail evaluation of the same disability 
under various diagnoses.  This is prohibited by 38 C.F.R. 
§ 4.14.  

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his panic disorder so as to make the application of 
the regular schedular criteria impractical.  He has not 
required frequent hospitalization for his panic disorder nor 
does the record otherwise show that his psychiatric 
disability markedly interferes with his employment.  See 
38 C.F.R. § 3.321 (2001); Floyd v. Brown, 9 Vet. App. 88 
(1996), Bagwell v. Brown, 9 Vet. App. 337 (1996).  

II.  VCAA

A change in the law, on November 9, 2000, redefined VA's duty 
to assist and included an enhanced duty to notify the 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp.).  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620 (Aug. 29,2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable, these 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to an increased rating for 
a panic disorder; generalized anxiety disorder.  The veteran 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, the veteran has been given multiple VA 
examinations.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.

VA also has a duty to assist the appellant in notifying and 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  In this regard, the RO inquired as to 
where the veteran obtained treatment for his psychiatric 
condition by letter in April 2001 and the veteran responded 
that he had no additional evidence to offer.  The various 
SOC's provided to the veteran clearly informed him of the 
schedular criteria and what would be necessary to show 
entitlement to a higher rating.  In this case, there is no 
additional development needed.  The Board finds that VA's 
duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim has been 
satisfied.


ORDER

An increased rating for residuals of a panic disorder with 
anxiety is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

